Filed 9/28/20 In re I.C. CA2/4
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                        DIVISION FOUR

 In re I.C., a Person Coming                                           B302694
 Under the Juvenile Court Law.                                         (Los Angeles County
                                                                       Super. Ct. No.
                                                                       19CCJP06090A)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

          Plaintiff and Respondent,

          v.

 LUCY M.,

          Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Steven Marpet, Commissioner. Affirmed.
      Nicole Williams, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, Stephanie Jo Reagan, Principal
Deputy County Counsel for Plaintiff and Respondent.
       Appellant Lucy M. is the mother of daughter I.C., born in
2002. I.C.’s father is J.C. (father).1 The juvenile court found I.C.
to be a person described under Welfare and Institutions Code
section 300, subdivision (b),2 removed I.C. from Lucy’s custody
and placed her with father. On appeal, Lucy argues substantial
evidence supports neither the jurisdictional nor dispositional
orders. We disagree; substantial evidence supports both orders.
Additionally, given that I.C. turned 18 years of age over the
course of this appeal, the question whether the court erred in
removing I.C. from Lucy’s custody is now moot. Although the
juvenile court may retain jurisdiction over nonminor children
until they are 21 years old, parents can no longer have “custody”
of adults. Accordingly, we affirm the orders.

        FACTUAL AND PROCEDURAL BACKGROUND

A.     Juvenile Court Proceedings
       The Department of Children and Family Services
(Department) filed a dependency petition on September 18, 2019
alleging two counts under section 300, subdivision (b). First, the
petition alleged Lucy’s history of drug use, convictions for drug
possession and driving under the influence, and current use of
methamphetamine “renders [Lucy] incapable of providing regular
care for [I.C.].”3 Second, the petition alleged Lucy established “a
detrimental and endangering home environment for [I.C.] in that

1       Father is not a party to this appeal.
2       Statutory references are to the Welfare and Institutions
Code.
3    The petition also alleged father knew or reasonably should
have known of Lucy’s substance abuse and failed to protect I.C.



                                      2
a loaded gun and ammunition were found” inside the home and
accessible to I.C. “Such a detrimental and endangering home
environment . . . endangers [I.C.’s] physical health and safety,
and places [her] at risk of serious physical harm, damage and
danger.”
       At the detention hearing, I.C. was ordered detained from
Lucy and placed with father, who was separated from Lucy and
no longer living with her and I.C. The juvenile court ordered
monitored visitation for Lucy until she produced two consecutive
negative drug tests.
       At the jurisdictional hearing, the juvenile court admitted
into evidence (1) the detention report, (2) the
jurisdiction/disposition report, (3) a last-minute report, and (4)
criminal case dockets, showing Lucy’s prior felony and
misdemeanor convictions and a probation violation.
       Following argument by counsel, the court sustained the
petition’s allegations against Lucy.4
       The juvenile court proceeded with the dispositional hearing
and found I.C. was a person described by section 300, subdivision
(b) and declared her a dependent child. The court also ordered
I.C. to remain released to father with monitored visitation by
Lucy, and family maintenance services and case plans for both
parents.
       Mother timely appealed.
B.     Evidence at the Jurisdictional and Dispositional
       Hearing

      1.    Lucy’s Prior Referral and Criminal History

4    The court granted father’s motion to strike the allegation
against him, making him a non-offending parent.



                                   3
       In April 2010, the Department received a referral regarding
Lucy’s general neglect of I.C. Lucy reportedly drove I.C. while
under the influence of alcohol several times each week. Both Lucy
and I.C. denied the allegations, which were ultimately deemed
unfounded.
       Lucy has the following criminal history. In 2011, she was
convicted of misdemeanor battery. In 2014, Lucy was arrested
and later convicted of driving under the influence of alcohol after
she struck two parked cars and displayed objective symptoms of
alcohol intoxication.5 Following a traffic stop in 2018, Lucy
admitted to the officers that her license was suspended. At some
point, she said her purse contained methamphetamine, which she
sold to support herself. The officers recovered three small bags of
methamphetamine and arrested Lucy. She was convicted by plea
in January 2019 of possession for sale of a controlled substance.
       Lucy’s subsequent arrest on May 15, 2019 prompted the
filing of the dependency petition in this case. On that day,
sheriff’s deputies initiated a traffic stop of Lucy when her failure
to stop at a stop sign and unsafe lane change caused several
drivers to take evasive action to avoid a collision. I.C. was in the
car, and Lucy explained to the deputies she was rushing to take
her daughter to school. Lucy acknowledged she was on probation
for a drug offense, which the deputies confirmed with the
probation department. Lucy also said she had some
methamphetamine in her purse.




5    Although not entirely clear, the record suggests Lucy has
more than one prior driving under the influence conviction.



                                    4
       A search of Lucy’s purse yielded a small bag of
methamphetamine. Upon further questioning,6 Lucy told the
deputies she had the drug because she planned to “hang out”
with friends after dropping off I.C., and she typically used
methamphetamine two to three times a week. Lucy also
confirmed her residence address, saying she had lived there for
three years with her “boyfriend” Paul and I.C. When asked “if
there was anything illegal” at her home, Lucy replied there was a
gun under her bedroom mattress, possibly some ammunition in
her closet, and methamphetamine on the dresser next to her bed.
Lucy said she shared the bedroom with Paul and the gun
belonged to him.
       Deputies then searched Lucy’s residence and recovered a
semiautomatic handgun apparently from under the mattress of
her bedroom and a box of ammunition from her bedroom closet.
Lucy was taken into custody for possession of a firearm by a
felon, unlawful possession of a controlled substance, and
possession of a controlled substance. In July 2019, Lucy pleaded
no contest to possession of a controlled substance and the
remaining counts were dismissed pursuant to a negotiated
agreement.



      2.    The Department’s Interviews with the Family
            a.   I.C.’s Interview


6      After the methamphetamine was found, but before being
questioned, Lucy was advised of her right to remain silent, to the
presence of an attorney, and, if indigent, to appointed counsel.
(Miranda v. Ariz. (1966) 384 U.S. 436 [86 S.Ct. 1602, 16 L.Ed.2d
694].)



                                   5
       During interviews with a Department social worker in
August and October 2019, I.C. denied Lucy ever possessed or
used drugs. I.C. said any drugs found in her mother’s possession
were Paul’s. She could smell the drugs that Paul used in his
bedroom. She and her mother shared a separate bedroom, and
Paul had his own bedroom.
       I.C. said her mother was driving her to school on May 15,
2019, when the deputies stopped Lucy “for no reason.” I.C
insisted the deputies lied when they said Lucy had drugs. She
claimed the drugs and gun found in the home belonged to Paul.
I.C. knew Paul had a gun, because he told her. She neither saw
the gun nor had access to it; Paul stored the gun under his
mattress. I.C. also said Paul told the authorities that the
recovered gun and drugs belonged to him, and “all charges
against [Lucy] were dropped.” (As noted, Lucy entered a
negotiated no contest plea in July 2019 to possession of a
controlled substance as a result of the May 15, 2019 arrest.) I.C.
knew Lucy was on probation, but she did not know the reason.
I.C. preferred to live with Lucy. Because she was 17 years old,
I.C. believed she should not have been removed from her mother’s
custody.

             b.     Lucy’s Interview
      During interviews with Department social workers in
August and October 2019, Lucy denied having a drug problem or
possessing or using any drugs, including methamphetamine.
Lucy acknowledged she had experimented with some drugs, but
only prior to I.C.’s birth.
      Lucy reported she was “fighting” her April 10, 2018 arrest
for possession for sale of a controlled substance (to which she




                                   6
pleaded no contest in January 2019), because she did not have
any drugs and was “target[ed]” by the police.
       Regarding her most recent arrest on May 15, 2019, Lucy
said she knew she should not have been driving, but the deputies
pulled her over “for no reason” and falsely accused her of having
methamphetamine and a gun. Lucy claimed the deputies “were
out to get [her,]” lied about her, and ripped her daughter’s
backpack while searching for drugs; and she was in the process of
preparing a lawsuit against the sheriff’s department. Lucy also
said she knew the deputies were acting on “a tip” from her
“roommate Paul” that she was carrying “a pound of meth” in her
car. Lucy also blamed father, claiming he had “set her up and has
gotten her in[to] trouble on purpose because he just wants to
mess with her.”
       As for the loaded gun located in her home, Lucy said she
was “in shock when [deputies] found the gun!” She said the gun
belonged to Paul and was found in his bedroom. Lucy
acknowledged her probation conditions prohibited her from being
around firearms but insisted she knew nothing about the gun.
When told her daughter knew about the gun, Lucy said she did
not know how I.C. had become aware of it. Lucy said the gun was
registered to Paul, and because he admitted to the authorities
that gun and drugs belonged to him, she was released from jail.
       During the August 2019 interview, Lucy informed the
social worker that she and I.C. had to vacate the home. But Lucy
did not know where they would be living or when they had to
move out.7 She agreed to provide the Department with her new


7     Lucy’s notice of appeal, filed December 2, 2019, indicated
her original address.




                                   7
address. Lucy had been renting a room from Paul, and the two of
them did not communicate much. During the October 2019
interview, she denied being in a romantic relationship with him.

       3.    The Roommate Paul
       Paul was never interviewed by the Department.
       In August 2019, the Department social worker twice
attempted to meet with Lucy at her address. On the second
occasion, a man answered the front door, refused to identify
himself, and said Lucy and I.C. were not home. When the social
worker told him the reason for her visit, the man denied any
child abuse and said he was a registered gun owner and his gun
was kept in a safe and could not be accessed by Lucy or her
daughter.
       In August 2019, I.C. told a Department social worker that
Paul was verbally abusive. He would sometimes yell at Lucy and
call her a “whore or a slut,” and law enforcement had responded
to the home because of his “‘crazy’ behavior.” Paul was taken into
custody, but was soon released. I.C. also said when Lucy left her
alone on occasion, Paul would “act crazy.” A year earlier, he broke
her bedroom door and “trashed” her bedroom. When I.C. reported
Paul’s behavior to Lucy, she told him to stop. I.C. said Paul had
not physically or sexually abused her, adding she felt safe with
Lucy, but not with Paul.



      4.    Last Minute Information
      Lucy was ordered by the juvenile court to submit to random
drug testing and, if two consecutive tests were negative, she
would be allowed unmonitored visits with I.C. On November 22,




                                    8
2019, the Department submitted a last minute information for
the December 2, 2019 jurisdictional hearing stating that Lucy
had failed to show for any scheduled drug test. Nor had she
visited I.C. Lucy’s only contact with her daughter was by phone.

                           DISCUSSION

A.     Standard of Review
       Lucy contends the juvenile court erred in finding that I.C.
is a person described by section 300, subdivision (b). “On appeal
from an order making jurisdictional findings, we must uphold the
court’s findings unless, after reviewing the entire record and
resolving all conflicts in favor of the respondent and drawing all
reasonable inferences in support of the judgment, we determine
there is no substantial evidence to support the findings.
[Citation.] Substantial evidence is evidence that is reasonable,
credible, and of solid value. [Citation.]” (In re Veronica G. (2007)
157 Cal.App.4th 179, 185.) Any inferences we draw must be
reasonable and logical; “‘inferences that are the result of mere
speculation or conjecture cannot support a finding [citations].’
[Citation.]” (In re Savannah M. (2005) 131 Cal.App.4th 1387,
1393-1394, italics omitted.)

B.    Section 300, subdivision (b)
      For a court to find a child is one who is described by section
300, subdivision (b), the Department must establish “[t]he child
has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure
or inability of his or her parent or guardian to adequately
supervise or protect the child, or the willful or negligent failure of




                                     9
the child’s parent or guardian to adequately supervise or protect
the child from the conduct of the custodian with whom the child
has been left, or by the willful or negligent failure of the parent or
guardian to provide the child with adequate food, clothing,
shelter, or medical treatment, or by the inability of the parent or
guardian to provide regular care for the child due to the parent’s
or guardian's mental illness, developmental disability, or
substance abuse.” (§ 300, subd. (b)(1).)
       There is no evidence in the record that I.C. suffered any
serious physical harm or illness. In the absence of any evidence of
past harm suffered by I.C., we examine whether the Department
has shown by a preponderance of the evidence there is a
“substantial risk that the child will suffer serious physical harm
or illness.” (§ 300, subd. (b)(1).) Our focus is whether the
Department produced substantial evidence that “at the time of
the jurisdictional hearing the child is at substantial risk of
serious physical harm in the future.” (In re Savannah M., supra,
131 Cal.App.4th at p. 1396-1397.) The purpose of the section “‘is
to provide maximum safety and protection for children who are
currently being physically, sexually, or emotionally abused, being
neglected, or being exploited, and to ensure the safety, protection,
and physical and emotional well-being of children who are at risk
of that harm.’ (§ 300.2, italics added.) ‘The court need not wait
until a child is seriously abused or injured to assume jurisdiction
and take the steps necessary to protect the child.’ [Citation.]” (In
re I.J. (2013) 56 Cal.4th 766, 773.)
C.     Accessibility of a Loaded Gun in the Home
       Here, the juvenile court properly sustained jurisdiction
under section 300, subdivision (b) because the Department
produced sufficient evidence that a detrimental and endangering




                                    10
home environment placed I.C. at substantial risk of serious
physical harm based on the accessibility of a loaded gun and
ammunition inside the home.
       In re Yolanda L. (2017) 7 Cal.App.5th 987 (Yolanda L.) is
instructive. In a case of first impression, our colleagues in
Division Eight upheld dependency court jurisdiction, concluding
the children, aged four years and six months, were at risk under
section 300, subdivision (b) because the father kept a loaded
accessible firearm inside the family home. (Yolanda L., supra, 7
Cal.App.5th at pp. 993, 995-996.) The father was the subject of a
law enforcement narcotics investigation and was arrested for
transporting methamphetamine inside his truck. (Id. at pp. 989-
990.) He told the arresting officers there was a gun inside a bag
in a hall closet of the home. (Id. at p. 990.) During a search of the
home, the officers found a cloth bag inside a hall closet. The bag
contained a loaded semiautomatic handgun and ammunition and
was on a shelf that was accessible to the four-year-old child.
(Ibid.) The Court of Appeal determined “dependency jurisdiction
may be based on evidence that the parent stored a loaded gun in
such a manner that it could be accessed by a child.” (Id. at p.
995.)
       We agree with Lucy that, unlike the children in Yolanda L.,
I.C. was “not a child of tender years.” Although this case does not
involve young children, it does involve improper firearm storage,
the circumstances of which are no less concerning than those of
Yolanda L. According to I.C., Paul could be hostile and
belligerent. He behaved violently toward I.C. when they were
alone and was verbally abusive of Lucy. On one occasion, he was
taken into police custody. I.C. told the Department social worker
she did not feel safe at home with Paul. The danger to I.C. posed




                                    11
by Paul’s easy access to a loaded gun, whether the weapon was
hidden under his or Lucy’s mattress, was exacerbated by his
violent behavior. Should Paul engage in similar behavior in the
future—directed against I.C. or Lucy while in possession of a
loaded gun—there is a substantial risk I.C. could become an
intentional or accidental victim of serious or even deadly harm.
       Furthermore, here, as in Yolanda L., Lucy’s “lack of insight
into the danger posed by the loaded gun in the home provided
support for the potential of future risk. [Citation.]” (Yolanda L.,
supra, 7 Cal.App.5th at p. 996.) Lucy did not demand that Paul
dispose of the gun or have it locked away. She repeatedly lied to
the Department about her knowledge of the gun and refused to
accept she had done anything wrong, even though she
acknowledged the conditions of her probation prohibited her from
being around guns. Instead, Lucy expressed “shock” to the social
worker that a gun had been found in her home and claimed she
had no knowledge of it at all. Yet, officers found the gun under
the mattress as Lucy had reported to the police on May 15, 2019,
when she was detained. Moreover, while her daughter did not
feel safe with Paul and informed her of his violent behavior, Lucy
merely told him to “stop.” She did not move out of the home, even
though she told the social worker that she and her daughter were
being forced to leave. Lucy was still residing in the home, and
presumably with Paul, at the time of the jurisdictional hearing.
Lucy’s steadfast denial of any wrongdoing and refusal to take
responsibility for her conduct that led to I.C.’s removal amply
supported the finding that Lucy’s conduct placed I.C. at
substantial risk of harm. (See In re Gabriel K. (2012) 203
Cal.App.4th 188, 197 [“One cannot correct a problem one fails to
acknowledge.”])




                                   12
       This case is unlike In re D.L. (2018) 22 Cal.App.5th 1142,
in which our colleagues in Division One concluded although the
father had stored a loaded gun in his child’s room, circumstances
at the time of the jurisdictional hearing established there was no
risk of future physical harm to the child. (Id. at pp. 144-145, 147.)
Specifically, the father no longer lived with the family, the
mother, who had been unaware of the gun, no longer allowed him
into her home, and the father ensured the child would no longer
have access to the gun. (Id. at p. 147.) In short, unlike Lucy, the
parents not only acknowledged their dangerous conduct, but also
took steps to prevent a risk of harm to their child from such
conduct.

D.    Lucy’s Current and Prior Drug Use
      The juvenile court also asserted jurisdiction after finding
Lucy’s current or prior drug use rendered her incapable of
providing regular care for I.C. Lucy challenges the sufficiency of
the evidence to support this finding. We need not, however,
consider this contention, having concluded substantial evidence
supports the finding that a detrimental and endangering home
environment placed I.C. at substantial risk of serious physical
harm based on the accessibility of a loaded gun and ammunition
inside the home. (See In re Alexis E. (2009) 171 Cal.App.4th 438,
451 [“When a dependency petition alleges multiple grounds for its
assertion that a minor comes within the dependency court's
jurisdiction, a reviewing court can affirm the juvenile court's
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged




                                    13
statutory grounds for jurisdiction are supported by the evidence.
[Citations.]”].)

E.     Dispositional Order
       Lucy next argues the evidence was insufficient to support
the juvenile court’s dispositional order removing I.C. from her
custody. She also maintains there were reasonable means that
I.C.’s physical health could be protected without removal. For
example, Lucy’s case plan could have included a home inspection
to ensure any gun was locked in Paul’s safe to obviate the
perceived danger to I.C.
       Section 361, subdivision (c)(1) provides a court may not
remove a child from a parent’s custody absent clear and
convincing evidence “[t]here is or would be a substantial danger
to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and
there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the
minor’s parent’s . . . physical custody. . . .” Substantial evidence
supports the court’s conclusion that “[t]here is or would be a
substantial danger to the physical health, safety, protection or
physical or emotional well-being of [I.C.] if [she] were returned
home” and that no services are available to prevent removal.
(Ibid.)
       As discussed above, it was not just the accessibility of the
gun that put I.C. at risk, it was also Paul’s disturbing behavior.
I.C. did not feel safe in the home with Paul, with whom she and
Lucy still resided. Even if it would encourage Paul to lock away
his gun, a home inspection would not address his violent
behavior.




                                    14
       Additionally, we note since briefing in this matter was
completed, the argument has become moot. I.C. turned 18 years
of age on August 26, 2020, and thus cannot be returned to Lucy’s
custody. “[T]he statutory framework does not allow a parent to
reunify with a dependent child who has turned 18 because a
parent cannot have physical custody of an adult.” (In re K.L.
(2012) 210 Cal.App.4th 632, 640.) While “[t]he court may retain
jurisdiction over any person who is found to be a ward or a
dependent child of the juvenile court until the ward or dependent
child attains 21 years of age” (§ 303, subd. (a)), “[n]othing in this
code . . . shall be construed to . . . abrogate any other rights that a
person who has attained 18 years of age may have as an adult
under California law” (id., subd. (d)(1)). “An adult . . . is not in the
custody of either parent.” (Edwards v. Edwards (2008) 162
Cal.App.4th 136, 143.) Accordingly, whether the dispositional
order removing I.C from Lucy’s custody was erroneous is moot.
(See In re David B. (2017) 12 Cal.App.5th 633, 644 [“‘[T]he
critical factor in considering whether a dependency appeal is
moot is whether the appellate court can provide any effective
relief if it finds reversible error.’ [Citation.]”].)




                                     15
                   DISPOSITION

The jurisdictional and dispositional orders are affirmed.




CURREY, J.



We concur:




MANELLA, P.J.




COLLINS, J.




                             16